IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-31013

                         Summary Calendar


DONALD L. BROOKS,
                                          Plaintiff-Appellant,

                              versus

THE CITY OF NEW ORLEANS; ET AL,
                                          Defendants,

THE CITY OF NEW ORLEANS; MARC MORIAL, Mayor of the City of New
Orleans, in his official and individual capacity; RICHARD
PENNINGTON, Chief of Police for the City of New Orleans, in his
individual and official capacity; RONALD RAY, Sergeant; FELIX
LOICANO, Major; UNIDENTIFIED PARTIES; NEW ORLEANS DISTRICT
ATTORNEYS OFFICE,
                                       Defendants-Appellees.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                           00-CV-1900-S

                            May 3, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellant Donald L. Brooks, a New Orleans police officer,

appeals the district court’s grant of Appellees’ motion for summary


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment. Brooks alleges violations of his property and liberty

rights under the Due Process Clause and invasion of privacy under

the Fourth Amendment and Article I, Section 5 of the Louisiana

Constitution arising from the Police Department’s decision to

suspend Brooks from duty for 120 days and to issue a press release

stating the facts surrounding Brooks’ arrest and suspension. Brooks

filed    an   appeal   of    the   suspension   before     the   Civil   Service

Commission.

     After Brooks was tried and acquitted of second degree murder,

Brooks and the Police Department settled the civil service case.

Brooks was reinstated with back pay and emoluments. Brooks filed

this action alleging violations of his property and liberty rights

under the Due Process Clause and invasion of privacy under the

Fourth   Amendment     and    Article   I,   Section   5   of    the   Louisiana

Constitution. The district court granted Appellees’ motion for

summary judgment, and we affirm.

     The appellees sued in their individual capacities assert the

defense of qualified immunity. Our analysis is twofold. First, we

must decide whether the plaintiff alleged a violation of a clearly

established constitutional right.1 A right is clearly established

if its contours are sufficiently clear that a reasonable official

would understand that what he is doing violates that right. Second,

we must address whether the defendant's conduct was objectively

reasonable in light of clearly established law at the time that the

     1
      Cozzo v. Tangipahoa Parish Council-President Gov’t, 279 F.3d
273, 284 (5th Cir. 2002).
challenged conduct occurred.2

     The City of New Orleans, as a governmental body, is liable for

damages under § 1983 for constitutional actions that “implement[]

or execute[] a policy statement, ordinance, regulation, or decision

officially adopted and promulgated by that body's officers.”3

Municipalities, and officials in their official capacities acting

as the final policymaking authority for the municipality, are not

immune from suit.4

     Brooks, as a police officer, has a property interest in his

employment that is protected by the Fourteenth Amendment. For

essentially the same reasons as the district court, we find that

the actions of the City and the Police Department did not violate

the Due Process Clause. Brooks was charged with second degree

murder,     which   was   sufficient   justification     for   the   Police

Department to suspend him and issue a public statement regarding

his suspension. Given the serious charges made against Brooks, the

Department’s action was measured and the opportunity to appeal the

suspension at a hearing was sufficient to satisfy due process

concerns.

     Brooks also claims that he was deprived of a liberty interest

because    the   press    release   issued   by   the   Department   had   a

stigmatizing effect that significantly limited his opportunities


     2
         Id.
     3
         Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 691 (1978).
     4
         Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001).
for   future        employment.    Brooks     was    not   terminated   from   his

employment, but was merely suspended for a limited period of time

and was reinstated with full back pay and emoluments. Brooks

presented      no     evidence    that   he    was    denied   other    employment

opportunities. There is no genuine issue of material fact as to

whether Brooks was deprived of a liberty interest.

      Brooks also alleges that he was deprived of his right to

privacy under the Fourth Amendment and the Louisiana Constitution.

Brooks did not have a reasonable expectation that information

concerning his arrest and suspension would be kept private. He is

a public official, and was charged with a serious crime. Under the

circumstances, he could have no reasonable expectation that this

information would be kept private. Further, because Brooks has not

demonstrated a violation of his rights, his conspiracy claim is

without merit.

      The individual defendants are entitled to qualified immunity

because their conduct was objectively reasonable in light of the

legal rules clearly established at the time of the incident. As to

the other Appellees, Brooks has failed to establish a violation of

his due process or privacy rights. AFFIRMED.